Exhibit 10.1
Evergreen Solar, Inc.
Deutsche Bank AG Filiale Deutschlandgeschäft, in its capacity as Lender and
Security Agent,
Deutsche Bank Luxembourg S.A.
Bayerische Hypo- und Vereinsbank Aktiengesellschaft
HVB Banque Luxembourg Société Anonyme
NORD/LB Norddeutsche Landesbank Girozentrale Mitteldeutsche Landesbank
IKB Deutsche Industriebank AG
Sachsen Bank unselbständige Anstalt der Landesbank Baden-Württemberg
Sovello AG as borrower
agree as follows:
Guarantee
Preamble
All terms set in italics in this Guarantee have the same meaning defined in the
syndicated loan agreement dated 30 April, 2007, as amended on 22 May 2007 and on
01 September 2008 regarding a syndicated loan in the amount of
EUR 192,500,000.00 granted to Sovello AG (Loan Agreement). The Loan Agreement
including schedules is known to Evergreen Solar, Inc. (“Guarantor“) in its
entirety. Terms defined in this Guarantee (“Guarantee”) have the meaning defined
herein and are not set in italics.
Under the Loan Agreement (as the same may be amended from time to time), the
Banks have agreed, subject to certain terms and conditions, to make available
credit facilities or other financial accommodation to the Borrower up to the
amount of EUR 192,500,000,00.
Correspondingly, the Guarantor issues this Guarantee to ensure that the Security
Agent receives payment of all amounts payable by the Borrower pursuant to the
wording of the Loan Agreement in the currency and at the place provided for by
the Loan Agreement, at its stated or accelerated maturity (the “Indebtedness“)
net of any deduction or withholding whatsoever and irrespective of the factual
or legal circumstances (including, but not limited to, force majeure or any
event or action delaying or preventing any conversion or transfer to or receipt
by the Security Agent in the account agreed to by it) and motives by reason of
which the Borrower may fail to pay the Indebtedness.

 



--------------------------------------------------------------------------------



 



§ 1 Guarantee and Guaranteed Amount

(1)   The Guarantor hereby irrevocably and unconditionally guarantees the
payment to the Security Agent, in Magdeburg and in effective EUR, of the
Indebtedness up to

EUR 10,000,000.00 (in words: Ten Million Euro)

    including interest, cost, expenses, fees and all other amounts as agreed
upon to be payable by the Borrower. Payment hereunder will be made in Magdeburg
and in effective EUR without any deduction or withholding whatsoever.   (2)   To
the extent the Security Agent should assert payments in an aggregate amount of
less than EUR 30,000,000.00 from the Guarantor and Q-Cells AG and Renewable
Energy Corporation ASA (“Further Guarantors”), the Guarantor is only obliged
against the Security Agent to a payment of a portion in the amount of 33.33 %
(of the guaranteed amount of EUR 10,000,000.00). Upon fulfilment, release or
expiration of this Guarantee, the Banks are obliged to return the original of
this Guarantee to the Guarantor without undue delay, unless a risk of an
insolvency challenge [“Insolvenzanfechtung"] exists.   (3)   This Guarantee is
independent of the Gurantees of the Further Guarantors. Therefore this Guarantee
is binding independent of the issuance of the Guarantees of the Further
Guarantors and no joint and several liability exists between the Guarantor and
the Further Guarantors.

§ 2 Payment upon First Demand
The Guarantor shall effect payment under this Guarantee immediately upon the
Security Agent’s first demand and confirmation in writing or by
teletransmission,

(a)   that the amount claimed from the Guarantor equals 33.33 % of the
Indebtedness (or part thereof) which the Borrower has not paid when due after
expiration of an applicable cure period, if any, and

(b)   that the Security Agent simultaneously has asserted claims against the
Further Guarantors in the same amount under the respective guarantee.

 



--------------------------------------------------------------------------------



 



§ 3 Primary, Independent Obligation
This Guarantee constitutes the Guarantor’s independent obligation to make
payment to the Security Agent in accordance with the terms of this Guarantee,
under any and all circumstances, regardless of the validity, legality or
enforceability of the Loan Agreement and irrespective of all objections,
exceptions or defences from the Borrower or third parties.
§ 4 Guarantee for Payment
The Security Agent shall not be required first to claim payment from, to proceed
against, or enforce any claims against or security given by, the Borrower or any
other person before making demand from the Guarantor under this Guarantee.
§ 5 Exclusion of Specific Defences
This Guarantee and the Guarantor’s obligations hereunder shall not be contingent
upon the legal relationship between the Security Agent and the Borrower and
shall particularly be independent of and enforceable notwithstanding

(a)   invalidity of the Loan Agreement,   (b)   any absence or insufficiency of
corporate resolutions relating to the Indebtedness,   (c)   any inadequate
representation of the Borrower,   (d)   any absence of licences or other
authorisations or any factual or legal restrictions or limitations existing or
introduced in the country of the Borrower (including, but not limited to, force
majeure or any event or action delaying or preventing any conversion or transfer
to or receipt by the Security Agent in the account agreed to by the Security
Agent),   (e)   any agreement made between the Security Agent and the Borrower
concerning the Indebtedness, including any extension of the term of payment and
any rescheduling or restructuring, even if the Guarantor did not give its
consent thereto unless such consent is required pursuant to § 10 or § 11 below,
  (f)   the taking, existence, variation or release of any other collateral
provided to the Security Agent for the Indebtedness, and the Security Agent’s
legal relationship with any provider of such other collateral,   (g)   any right
of the Borrower to challenge the Loan Agreement,   (h)   any right that the
Security Agent may have to set-off the Indebtedness against a counterclaim of
the Borrower,   (i)   one or two of the Further Guarantors have not made
payments upon the Security Agent’s assertion of claims, and

 



--------------------------------------------------------------------------------



 



(j)   one or two of the Further Guarantors have raised defences upon the
Security Agent’s assertion of claims.

§ 6 Taxes
To the extent legally possible, any amount payable by the Guarantor under this
Guarantee will be paid free and clear of any reduction and without deduction of
any withholding taxes. Withholding taxes are taxes, duties or governmental
charges of any kind whatsoever which are imposed or levied in, by or on behalf
of the country in which the Guarantor or the Borrower is situated, and which are
deducted from any payment hereunder or under the Loan Agreement. If the
deduction of withholding taxes is required by law, then the Guarantor shall pay
such additional amounts as may be necessary in order that the net amounts
received by the Security Agent after such deduction shall equal the amount that
would have been receivable had no such deduction been required safe to the
extent the Banks are entitled to repayment of the withholding tax by the
competent tax authority or to have such withholding tax set-off against their
tax liabilities.
In the event of an imminent or actual withholding, the Security Agent shall, at
the Guarantor’s request, provide such documents and information as may be
necessary or useful for the Guarantor to obtain an exemption from such
withholding [“Freistellung”] or to claim back from the respective tax
authorities [“Erstattung”] withholdings which have been deducted.
§ 7 Currency Indemnity
Payments made by the Guarantor to the Security Agent pursuant to a judgement or
order of a court or tribunal in a currency other than that of the Guarantee (the
“Guarantee Currency“) shall constitute a discharge of the Guarantor’s obligation
hereunder only to the extent of the amount of the Guarantee Currency that the
Security Agent, immediately after receipt of such payment in such other
currency, would be able to purchase with the amount so received on a recognised
foreign exchange market. If the amount so received should be less than the
amount due in the Guarantee Currency under this Guarantee, then as a separate
and independent obligation, which gives rise to a separate cause of action, the
Guarantor is obliged to pay the difference.
§ 8 Subrogation; Limitation of Subrogation

(1)   In the event the Guarantor makes any payment hereunder, each of the Banks
hereby assigns its claims against the Borrower under the Loan Agreement in the
amount of the payment received (directly or through the Security Agent) from the
Guarantor; § 774 para (1) sentence 1 of the German Civil Code (BGB) shall apply
analogous.

 



--------------------------------------------------------------------------------



 



(2)   The Guarantor undertakes not to assert any claim it may have against the
Borrower by reason of the performance of its obligations under this Guarantee,
whether on contractual grounds or on any other legal basis, until the
Indebtedness has been fully satisfied and all amounts payable to the Security
Agent under the Loan Agreement have been fully and irrevocably received or
recovered.

(3)   Any amount received or recovered by the Guarantor from the Borrower shall
be held in trust for and immediately paid to the Security Agent. Subsection
(a) shall apply analogous.

§ 9 Dissolution/Change of Structure
The obligations under this Guarantee shall remain in force notwithstanding any
dissolution or change in the structure or legal form of the Borrower.
§ 10 Restructuring
Subject to the Guarantor’s written consent, the Security Agent shall be entitled
to reschedule or restructure principal, interest and other Indebtedness, to
release the Borrower from its Indebtedness and/or to accept a new debtor if, for
reasons which the Security Agent deems important, the Security Agent or other
companies of the Deutsche Bank group agree to similar measures also with respect
to other loans extended to individuals and/or entities in the country of the
Borrower. The Guarantor’s liability under this Guarantee shall not be affected
by such measures, and the Guarantor undertakes to pay to the Security Agent upon
first demand, in accordance with the terms hereof, all such amounts in full at
such time as they would have become due and payable had the Loan Agreement and
the Indebtedness remained effective without alteration. The Guarantor’s written
consent to the terms and documentation of such rescheduling, restructuring,
release or debt assumption shall be required.
§ 11 New Money
Should the Security Agent, subject to the Guarantor’s written consent, agree, in
connection with a debt restructuring or in order to avoid such restructuring, to
extend new credits (“New Money“) to the Borrower or other individuals and/or
entities of the public or private sector in the country of the Borrower and
should the Security Agent’s participation in such New Money be calculated on the
basis of loans extended by the Security Agent and/or other companies of the
Deutsche Bank group to the Borrower or such other individuals and/or entities,
the Guarantor hereby irrevocably and unconditionally guarantees, in accordance
with the terms hereof, that portion of the claims for principal, interest, cost,
expenses, fees and other

 



--------------------------------------------------------------------------------



 



amounts payable in respect of the New Money by which the Security Agent’s
participation in the New Money is increased by virtue of the Indebtedness,
regardless of whether the Security Agent is legally obliged to take part in the
restructuring or the New Money. The Guarantor’s written consent to the terms and
documentation of the New Money shall be required.
§ 12 Miscellaneous
The Guarantor represents and warrants that this Guarantee is binding, valid and
enforceable against it in accordance with its terms. The Guarantor confirms that
it has taken, and will continue to take all necessary steps to ensure that any
amount claimed by the Security Agent from it hereunder can be transferred
immediately, free of any deduction, cost or charges whatsoever. The Security
Agent is only obliged to provide the Guarantor with information regarding the
banking business relationship to the Borrower, the Loan Agreement and the
Indebtedness if

(a)   the Guarantor has submitted preliminary proof (“Glaubhaftmachung”) to the
Security Agent that it has asked for this information at the Borrower without
success and   (b)   this information is – in Guarantor’s reasonable opinion —
required by the Guarantor.

In any case, however, the Guarantor’s payment obligation is not dependent on
such an obligation to provide information.
§ 13 Term
This Guarantee is effective as of its date of issuance and shall expire once all
amounts expressed to be payable by the Borrower to the Banks due to the
Indebtedness or under the Loan Agreement have been fully and irrevocably
received by the Banks.
However, should the Banks thereafter become liable to return monies received in
payment of the Indebtedness as a result of any bankruptcy, composition or
similar proceedings affecting the Borrower, this Guarantee shall be reinstated
and become effective again notwithstanding such expiration.
§ 14 Payments

(1)   Payment without deductions

All payments of the Guarantor under this Guarantee are payable net, with no
deductions of tax or similar charges whatsoever, irrespective of the nature
thereof, without any express

 



--------------------------------------------------------------------------------



 



demand made therefor, on the due date (no later than 10 am local time). § 6
shall remain unaffected. Payment obligations shall only be deemed to have been
satisfied with the effect of discharging the obligation vis-à-vis the Bank or
Banks if and to the extent the relevant amounts are effectively paid in the
currency in which they are owed and in immediately disposable funds and have
been credited, without reservation, to the corresponding account designated by
the Agent (or, in the case of payment obligations under an Ancillary Facility,
by the relevant Ancillary Bank) at the main trading centre of the currency in
question.

(2)   No set-off

The Guarantor is not entitled to set-off its own counterclaims against claims of
the Agent or of the Banks under the Loan Agreement or to assert a right of
retention. The waiver of the right to set-off and of retention does not apply to
the extent the counterclaims are undisputed or have been bindingly adjudicated.

(3)   Partial payments

Should the Guarantor make payments that are insufficient to satisfy liabilities
under this Guarantee and Undertaking which are in arrears or which are due, then
in the event of payments to the Agent, the Agent (in accordance with the ratios
of the Banks) or, in the case of payments made to an Ancillary Bank, the
Ancillary Bank in question shall apply these payments towards such payments as
are in arrears or due, in the following priority:

(a)   first – towards fees, commissions, costs and other expenses of the
Arranger, the Agent or the Security Agent to be reimbursed;   (b)   second –
towards interest claims which are due and have not been paid;   (c)   third –
towards outstanding Drawings; and   (d)   fourth – towards all further claims
which are due.

§ 15 Notices

(1)   Form

Unless otherwise provided in this Guarantee, all notices under this Guarantee
must be given by letter or facsimile.

 



--------------------------------------------------------------------------------



 



(2)   Address

All notices to the Guarantor shall be directed to the address set forth in
Schedule 10 to the Loan Agreement or to such other address as the Guarantor has
timely indicated to the Agent.
§ 16 Amendments
No amendments to this Guarantee shall be valid unless made in writing. The
foregoing also applies to any amendment to or waiver of this writing
requirement.
§ 17 Transfer
Each Bank is entitled and obliged to assign or transfer, as the case may be, all
or part of its rights and duties under this Guarantee to another credit
institution or financial institution, provided, however, that such assignment
and transfer may only be effected jointly with the assignment and transfer of
all or the correspondig part of, as the case may be, the rights and duties such
Bank has under the Financing Documents.
§ 18 Severability clause
Should any provisions of this Guarantee be or become invalid or unenforceable,
whether in whole or in part, then the remaining provisions hereof shall remain
unaffected thereby. The Parties hereby undertake to replace an invalid or
unenforceable provision with the valid and enforceable provision that most
closely reflects in commercial terms the purpose of the invalid or unenforceable
provision. An analogous rule shall apply in the case of contractual gaps.
§ 19 No waiver
A delay or a failure (including an only partial failure) to exercise rights on
the part of the Agent or the Banks shall not be deemed a waiver of those rights
and shall not give rise to a forfeiture of such rights.
§ 20 Language

(1)   Notices

All notices given in connection with this Guarantee must be given in German or
English.

(2)   Documents

Any other document submitted in connection with a Financing Document must:

 



--------------------------------------------------------------------------------



 



(a)   be prepared in German or Englisch,   (b)   unless otherwise agreed with
the Agent, be submitted together with a certified German translation. In such
case the German translation shall take priority, except where the document in
question is prescribed by law or is otherwise an official document.

§ 21 Prescription
Any right and any claim of a Financing Party against the Guarantor arising in
connection with a Financing Document shall be prescribed after three years from
the date it falls due, except where the relevant statutory prescription period
is longer.
§ 22 Applicable Law, Jurisdiction

(1)   This Guarantee and all rights and obligations arising hereunder shall in
all respects be governed by German law.   (2)   The Guarantor hereby submits to
the jurisdiction of the competent courts of Frankfurt am Main. However, each
Financing Party may sue the Guarantor before each other competent court. The
Guarantor irrevocably waives any objection which it may now or hereafter have
that such proceedings have to be brought in a more convenient forum.

Guarantor

          Date:   Evergreen Solar, Inc.

 
       
                    
       
 
       
 
  (                                        )  
(                                        )

 



--------------------------------------------------------------------------------



 



The Security Agent

          Date:   Deutsche Bank AG, Filiale Deutschlandgeschäft

 
       
                    
       
 
       
 
  (                                        )  
(                                        )

The Agent

          Date:   Deutsche Bank Luxembourg S.A.

 
       
                    
       
 
       
 
  (                                        )  
(                                        )

The Banks

          Date:   Deutsche Bank AG, Filiale Deutschlandgeschäft

 
       
                    
       
 
       
 
  (                                        )  
(                                        )

          Date:   Deutsche Bank Luxembourg S. A.

 
       
                    
       
 
       
 
  (                                        )  
(                                        )

          Date:   Bayerische Hypo- und Vereinsbank Aktiengesellschaft

 
       
                    
       
 
       
 
  (                                        )  
(                                        )

 



--------------------------------------------------------------------------------



 



          Date:   HVB Banque Luxembourg Société Anonyme

 
       
                    
       
 
       
 
  (                                        )  
(                                        )

          Date:   IKB Deutsche Industriebank AG

 
       
                    
       
 
       
 
  (                                        )  
(                                        )

              NORD/LB Norddeutsche Landesbank Girozentrale
    Mitteldeutsche Landesbank

 
       
 
  (                                        )  
(                                        )

          Date:   Sachsen Bank Unselbständige Anstalt der Landesbank
Baden-Württemberg.

 
       
                    
       
 
       
 
  (                                        )  
(                                        )

The Borrower

          Date:   Sovello AG

 
       
                    
       
 
  (                                        )  
(                                        )

 